Citation Nr: 0833071	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-18 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active military duty from July 1964 to 
July 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
 
In addition, in a June 2000 rating decision, the RO granted 
the veteran's claim for service connection for laceration of 
the fourth finger of the right hand and assigned it a zero 
percent disability rating.  Subsequently, in a September 2000 
rating decision, the RO assigned an evaluation of 10 percent 
for digital ulnar nerve injury to the right fourth finger, as 
residual of laceration, and continued the zero percent rating 
for scar of the right fourth finger.  The veteran did not 
appeal either the initial rating or effective date assigned 
for the two conditions.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (the veteran must separately appeal these 
downstream issues).  More recently, in February 2004, the RO 
denied the veteran's claim for pension benefits with aid and 
attendance.  However, he did not perfect an appeal of that 
claim by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2007).  Therefore, these issues are not 
before the Board.


FINDINGS OF FACT

1.  The veteran has current bilateral sensorineural hearing 
loss. 

2.  There is no evidence of hearing loss during service or 
within one year after        service, or for many years 
thereafter.  

3.  There is probative medical evidence against a link 
between the veteran's current    bilateral hearing loss and 
his period of active military service. 

4.  The veteran has current tinnitus.
5.  There is no evidence of tinnitus during service or for 
many years thereafter.

6.  There is probative medical evidence against a link 
between the veteran's current    tinnitus and his period of 
active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in April 2004.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in April 2006, after issuance of the initial 
unfavorable AOJ decision in September 2004.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in April 2006, it did not readjudicate the claim by 
way of a subsequent SSOC.  Thus, in essence, based on the 
above case law, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court recently held that the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the appellant 
did not submit any additional pertinent evidence in response 
to the April 2006 VCAA notice letter.  Therefore, the absence 
of a subsequent SSOC after the April 2006 notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.  It follows that a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is simply not warranted here.    

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and all relevant 
VA treatment records.  The VA also afforded the veteran two 
audiology examinations in December 2003 and August 2004 to 
determine the status and etiology of his disorders.  
Moreover, the veteran and his representative have submitted 
lay statements in support of his claim.  Thus, there is no 
indication that any additional evidence remains outstanding; 
therefore, the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Analysis - Bilateral Hearing Loss

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran contends that his current bilateral 
hearing loss resulted from exposure to jet engines and loud 
noise during service.  See claim for service connection dated 
in February 2004.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, an August 2004 audiogram assessed the 
veteran with sensorineural bilateral hearing loss.  The 
audiogram results for both ears showed pure tone thresholds, 
in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
40
55
60
LEFT
35
35
35
40 
55

Speech recognition score was 100 percent, bilaterally.

Moreover, an audiogram conducted in December 2003 also 
revealed that the veteran has bilateral hearing loss, and 
that examiner recommended the use of a combination tinnitus 
masker and hearing aid bilaterally.  See Dr. L.W.'s audiogram 
report dated in December 2003.  Thus, there is sufficient 
evidence of current bilateral hearing loss.  

However, there is no evidence in the veteran's STRs of 
complaints, treatment, or diagnosis of hearing loss in either 
ear during his years of active service.  Significantly, both 
entrance and separation examinations also do not note any 
problems with hearing loss.  Thus, the Board must find that 
the STRs, as a whole, provide negative evidence against this 
claim, as they show neither complaints nor evidence of any 
hearing loss.  Moreover, the veteran's military occupational 
specialty (MOS) as a cook is also not supportive of regular 
exposure to acoustic trauma.  

Post-service, there is no medical evidence of bilateral 
hearing loss prior to December 2003, when the veteran 
exhibited bilateral hearing loss on a private examination to 
determine the status of his hearing.  In that regard, the 
Federal Circuit Court has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  It follows, therefore, that the Board 
finds no evidence of hearing loss or other chronic disease 
within one year after the veteran's separation from service.  
Therefore, the presumption of in-service incurrence for 
sensorineural hearing loss is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  

The Board also finds that there is no evidence of non-chronic 
hearing loss in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  As already mentioned, there is no evidence 
of diagnosis or treatment for, hearing loss until December 
2003, 35 years after the veteran's separation from active 
service.  Moreover, although the veteran is competent to 
report difficulty hearing since the time of discharge, his 
lay statements as to continuity of symptomatology are 
outweighed by the available medical evidence showing no 
complaints or objective indication of hearing loss until 
decades after discharge, indications that support the finding 
that there is no evidence of hearing loss right after 
discharge.

As to a nexus between the veteran's current hearing loss and 
his active military service, the findings of the August 2004 
audiology examiner provide strong evidence against the claim, 
noting that the veteran "had normal hearing at separation 
from active duty..." and that his current hearing loss is 
"less likely than not due to his active duty military noise 
exposure."  See Compensation & Pension examination report 
dated August 2004.  Since there is no contrary medical 
examination of record, the Board finds that this report is 
entitled to great probative weight and provides negative 
evidence against the claim.  

The Board emphasizes that although the veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current bilateral hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Analysis - Tinnitus

The Board now turns to analysis of the veteran's claim for 
service connection for tinnitus, which he asserts began in 
service as the result of exposure to loud noise and which has 
worsened throughout the years.  See VA Form 9 dated in May 
2005.

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, an August 2004 examination assessed the veteran 
with bilateral tinnitus.  Thus, there is sufficient evidence 
of current tinnitus.  

However, service and post-service records do not support the 
veteran's claim of service connection for tinnitus.  In that 
regard, there is no evidence in the veteran's STRs of 
complaints, treatment, or diagnosis of tinnitus in either ear 
during his years of active service.  Moreover, neither the 
entrance examination nor the separation examination notes any 
problems with tinnitus.  Although the veteran is competent to 
report symptoms of tinnitus he experienced in service, there 
must be competent medical evidence where the determinative 
issue involves a medical diagnosis.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the Board must find that the STRs, as 
a whole, provide negative evidence against this claim, as 
they show neither complaints nor evidence of any tinnitus.  
Moreover, as already mentioned, the veteran's military 
occupational specialty (MOS) as a cook is also not supportive 
of regular exposure to acoustic trauma.  

Post-service, there is no medical evidence of tinnitus prior 
to October 1998, when the veteran first complained of 
experiencing tinnitus five months prior.  Further, the 
veteran has made conflicting statements as to the onset of 
his tinnitus.  The veteran first asserted during an October 
1998 VA examination that he began experiencing tinnitus five 
months earlier, in March 1998.  However, during the August 
2004 audiology examination, the veteran indicated that he did 
not know when his tinnitus started.  Significantly, these two 
statements contradict the veteran's May 2005 statement on VA 
Form 9, on which he asserted that his tinnitus began in 
service and that it had worsened over the years.  The 
veteran's inconsistent statements regarding the period of 
onset of his tinnitus weigh against his claim that his 
tinnitus began in service.  Nevertheless, regardless of the 
veteran's assertions of the period of onset for his tinnitus, 
there is no medical evidence that supports the veteran's 
assertion that his tinnitus began in service.  As previously 
noted, the Federal Circuit Court has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson, supra.  It follows, 
therefore, that the Board finds no evidence of non-chronic 
tinnitus in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  

As to a nexus between the veteran's current tinnitus and his 
active military service, the August 2004 audiology 
examination report noted that the veteran's current tinnitus 
is "less likely than not due to his active duty military 
noise exposure."  This statement provides strong evidence 
against the veteran's claim.  As there is no contrary medical 
examination of record, the Board finds that this report is 
entitled to great probative weight and provides negative 
evidence against the claim.  

Finally, the Board acknowledges that the veteran is competent 
to state that he has experienced tinnitus over time; however, 
he is not competent to render an opinion as to the medical 
etiology of his condition, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


